 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 1 of 8 PageID: 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
________________________________________
ALLIED WORLD SPECIALTY INSURANCE
COMPANY,

                      Plaintiff,                        Civil Action No.:

              -against-

TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA,

                  Defendant.
________________________________________


                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, ALLIED WORLD SPECIALTY INSURANCE COMPANY (“Allied World”),

by and through its attorneys of record, Fleischner Potash LLP, alleges the following:

       1.      Allied World brings this action seeking a declaratory judgment that it has no

obligation to defend or indemnify Car N Shine and Nazmir Edmonds concerning the lawsuit

entitled Timothy Wright v. Nazmir N. Edmonds; GS Autoplex, LLC, Garden State Honda; Geico

Indemnity Company; Car N Shine of America John Doe 1-10; Jane Roe 1-10; ABC Company,

Inc. 1-10; John Doe 11-20; Jane Roe 11-20; ABC Company, Inc. 11-20, pending in the Superior

Court of New Jersey, Law Division, Essex County, Docket No. ESX-L-3575-19 (the

“Underlying Lawsuit”) and that it has no obligation to reimburse Travelers Casualty Insurance

Company of America (“Travelers”) for defense costs incurred in defending Car N Shine and

Nazmir Edmonds in the Underlying Lawsuit.
 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 2 of 8 PageID: 2



                                             PARTIES

         2.      Plaintiff, Allied World, is a corporation organized and existing under the laws of

the State of Delaware, with its principal place of business at 199 Water Street, New York, New

York, 10038.

         3.      Upon information and belief, Travelers is a corporation organized and existing

under the laws of the State of Connecticut, with a principal place of business at One Tower

Square, Hartford, Connecticut 06183.

                                 JURISDICTION AND VENUE

         4.      Upon information and belief, the amount in controversy exceeds the sum or value

of Seventy Five Thousand ($75,000) Dollars exclusive of interest and costs and this is an action

between citizens of different states. Thus, diversity jurisdiction is proper pursuant to 28 U.S.C.

§1332.

         5.      Venue is proper under 28 U.S.C. §1391 as one or more defendants reside in this

judicial district or a substantial part of the events or omissions giving rise to the claim occurred

in this judicial district.

         6.      This is a case or controversy involving a policy issued in this judicial district

sufficient to permit a declaratory judgment under 28 U.S.C. § 2201.

                                   UNDERLYING LAWSUIT

         7.      On or about May 14, 2019, Timothy Wright (the “Underlying Plaintiff”) filed an

action in the Superior Court of New Jersey, against Nazmir N. Edmonds, GS Autoplex, LLC,

Garden State Honda, Geico Indemnity Company and several fictitious defendants.




                                                 2
 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 3 of 8 PageID: 3



       8.         The Underlying Plaintiff alleges that on or about August 25, 2017, he was injured

when the vehicle he was operating was struck by a vehicle owned by GS Autoplex, LLC and/or

Garden State Honda and operated by Nazmir Edmonds.

       9.         On or about November 21, 2019, GS Autoplex d/b/a Garden State Honda filed a

Third-Party Complaint against Car N Shine of America, Inc., alleging that Edmonds was an

employee of Car N Shine and, at the time of the accident, was operating the vehicle within the

scope of his employment and seeking contribution and indemnification.

       10.        On or about January 2, 2020, the Underlying Plaintiff filed an Amended

Complaint, naming Car N Shine of America as a direct defendant in the Underlying Lawsuit.

                                          INSURANCE POLICIES

       11.        Allied World issued policy number 6203-0003-01 to L&S Motors, Inc. dba:

Huntington Honda DBA: N.R. Automotive, Inc. dba: New Rochelle Toyota for the policy period

May 1, 2017 through May 1, 2018 (the “Allied World Policy”).

       12.        The Allied World Policy identifies Garden State Honda as an Insured.

       13.        The insuring agreement of the Auto Dealers Coverage Form, CA 00 25 10 13, in

the Allied World Policy states in relevant part as follows:

                                    AUTO DEALERS COVERAGE FORM

                                                      ***

       Symbol                             Description of Covered Auto Designation Symbols
         21                  Any “Auto”

                                                      ***
       D. Covered Autos Liability Coverage

             1.   Coverage


                  We will pay all sums an “insured” legally must pay as damages because of “bodily
                  injury” or “property damage” to which this insurance applies, caused by an “accident”
                  and resulting from the ownership, maintenance or use of covered “autos”.



                                                       3
 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 4 of 8 PageID: 4



       14.        The insuring agreement of Auto Dealers Coverage Form also contains the

following provision regarding Who Is An Insured:

             2.   Who Is An Insured
                  The following are "insureds" for covered "autos":
                  a. You for any covered "auto".
                  b. Anyone else while using with your permission a covered “auto” you own, hire or
                     borrow except:

                                                         ***
                      (3) Someone using a covered “auto” while he or she is working in a business of
                          selling, servicing or repairing “autos” unless that business is yours.

                                                       ***

       15.        Travelers issued policy number 680-9H869595-17-42 to Auto Detailing

Association for the policy period February 21, 2017 through February 21, 2018 (the “Travelers

Policy”).

       16.        Car N Shine and Edmonds are insureds under the Travelers Policy.

       17.        The Travelers Policy contains a Hired Auto and Nonowned Auto Liability—New

Jersey endorsement, MP T4 69 11 03, which affords coverage for hired autos or nonowned autos

in pertinent part as follows:

       A. COVERAGE

             If a premium charge is shown in the SCHEDULE above, the insurance provided under
             Section I – Coverage A – Bodily Injury And Property Damage Liability applies to “bodily
             injury” and “property damage” arising out of the maintenance or use of a “hired auto” or
             “nonowned auto”. Maintenance or use of a “nonowned auto” includes test driving in
             connection with an “auto business”.

       18.        The Travelers Policy defines “Auto Business” as follows:

       1.    “Auto Business” means the business or occupation of selling, repairing, servicing, storing or
             parking “autos”

       19.        The Travelers Policy defines “nonowned auto” as follows:

       3.    “Nonowned auto” means any “autos” you do not own, lease, hire, rent or borrow that are
             being used in the course and scope of your business at the time of an “occurrence”. This
             includes “autos” owned by your “employees” or partners or members of their householders
             but only while being used in the course and scope of your business at the time of an
             “occurrence”.


                                                        4
 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 5 of 8 PageID: 5



             If you are a sole proprietor, “nonowned auto” means any “autos” you do not own, lease,
             hire, rent or borrow that are being used in the course and scope of your business or personal
             affairs at the time of an “occurrence”.

                                           RELEVANT FACTS

       20.       Upon information and belief, at the time of the accident alleged in the Underlying

Lawsuit, Car N Shine performed detailing work on vehicles owned by Garden State Honda

pursuant to a contract entered into by the parties.

       21.       Upon information and belief, at the time of the accident alleged in the Underlying

Lawsuit, Car N Shine’s employee, Nazmir Edmonds, was driving a vehicle owned by Garden

State Honda to Car N Shine’s facility in order to perform detailing services.

       22.       Travelers is defending Car N Shine and Edmonds in the Underlying Lawsuit.

       23.       The Travelers Policy affords coverage for “bodily injury” arising out of the

maintenance or use of a “nonowned auto.”

       24.       The Travelers Policy defines “nonowned autos” in relevant part as “‘autos’ you

do not own, lease, hire, rent or borrow that are being used in the course and scope of your

business at the time of an ‘occurrence.’”

       25.       The Travelers Policy defines “Auto Business” as “the business or occupation of

selling, repairing, servicing, storing or parking ‘autos.’”

       26.       As Edmonds was using a vehicle owned by Garden State Honda in the scope of

Car N Shine’s business at the time of the accident alleged in the Underlying Lawsuit, the

Travelers Policy affords coverage.

       27.       On or about January 24, 2020, counsel for Travelers requested that Allied World

defend and indemnify Car N Shine and Edmonds in the Underlying Lawsuit and reimburse

Travelers’ past defense costs.



                                                        5
 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 6 of 8 PageID: 6



       28.     On or about May 4, 2020 the undersigned’s office sent a letter to counsel for

Travelers, on behalf of Allied World, denying any obligation to defend or indemnify Car N

Shine and Edmonds in the Underlying Lawsuit.

       29.     On or about May 18, 2020, counsel for Travelers sent another letter, disputing

Allied World’s denial, and again requesting that Allied World defend Car N Shine and Edmonds

in the Underlying Lawsuit and reimburse Travelers’ past defense costs.

       30.     By letter dated May 21, 2020, the undersigned’s office sent another letter, on

behalf of Allied World, to counsel for Travelers, reiterating Allied World’s denial of Travelers’

request that Allied World defend and indemnify Car N Shine and Edmonds.

                         COUNT I – DECLARATORY JUDGMENT

                 Allied World Has No Obligation To Defend Or Indemnify
                Car N Shine Or Nazmir Edmonds In The Underlying Lawsuit

       31.     Allied World repeats and re-alleges each and every allegation contained in

Paragraphs 1 through 30 as if fully set forth at length herein.

       32.     The Allied World Policy’s Who Is An Insured provision includes an exception for

“Someone using a covered ‘auto’ while he or she is working in a business of selling, servicing or

repairing ‘autos’ unless that business is yours.”

       33.     At the time of the accident alleged in the Underlying Lawsuit, Car N Shine

performed detailing work on vehicles owned by Garden State Honda.

       34.     At the time of the accident alleged in the Underlying Lawsuit, Car N Shine’s

employee, Nazmir Edmonds, was driving a vehicle owned by Garden State Honda to Car N

Shine’s facility in order to perform such services.

       35.     Therefore, the exception in the Allied World Policy’s Who Is An Insured

provision for “Someone using a covered ‘auto’ while he or she is working in a business of


                                                    6
 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 7 of 8 PageID: 7



selling, servicing or repairing ‘autos’ unless that business is yours” applies, and Car N Shine and

Edmonds do not qualify as insureds under the Allied World Policy.

       36.         Accordingly, Allied World is entitled to a declaration under 28 U.S.C. §2201 that

it has no obligation to defend or indemnify Car N Shine or Nazmir Edmonds in the Underlying

Lawsuit and that it has no obligation to reimburse Travelers for any past defense costs incurred.

       37.         Allied World is entitled to a declaration under 28 U.S.C. §2201 that it has no

obligation to make payment on any judgment that the Underlying Plaintiff obtains against Car N

Shine or Nazmir Edmonds.

       WHEREFORE, ALLIED WORLD SPECIALTY INSURANCE COMPANY requests a

Declaratory Judgment that:

       (1) Allied World has no obligation to defend or indemnify Car N Shine or Nazmir

             Edmonds in the Underlying Lawsuit pursuant to exception B.3. in the Allied World

             Policy’s Who Is An Insured provision; and

       (2) Allied World has no obligation to reimburse Travelers for any past defense costs

             incurred in defending Car N Shine or Nazmir Edmonds in the Underlying Lawsuit;

             and

       (3) Allied World has no obligation to make payment on any judgment that the

             Underlying Plaintiff may obtain against Car N Shine or Nazmir Edmonds in the

             Underlying Lawsuit; and

       (4) Such other and further relief as the Court deems just and proper.




                                                   7
 Case 2:20-cv-06602-SRC-CLW Document 1 Filed 05/29/20 Page 8 of 8 PageID: 8



Dated: Hazlet, New Jersey
       May 29, 2020
                                         Respectfully Submitted,

                                         /s/ Adam P. Stark
                                         Adam P. Stark, Esq.
                                         FLEISCHNER POTASH LLP
                                         Concord Center
                                         Building 1, Suite 108
                                         1301 Highway 36
                                         Hazlet, New Jersey 07730
                                         (732) 530-7787
                                         Attorneys for Plaintiff:
                                         ALLIED WORLD SPECIALTY
                                         INSURANCE COMPANY
                                         Our File No.: 577-22329




                                     8
